395 U.S. 163 (1969)
BUCKLEY ET AL., DBA BUCKLEY'S AUTO WRECKING
v.
OHIO BY BARBUTO.
No. 1209.
Supreme Court of United States.
Decided May 19, 1969.
APPEAL FROM THE SUPREME COURT OF OHIO.
Edward D. Wyner for appellants.
Paul W. Brown, Attorney General of Ohio, pro se, and Robert D. Macklin, Assistant Attorney General, for the Attorney General of Ohio, and James V. Barbuto, pro se, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.